TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-13-00231-CV


                                             J. T., Appellant

                                                     v.

                      Department of Family and Protective Services, Appellee




              FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
     NO. C2012-0351D, THE HONORABLE BERT RICHARDSON, JUDGE PRESIDING


                                                ORDER

PER CURIAM

               Appellant J.T. filed his notice of appeal on April 8, 2013. The appellate record was

complete April 30, 2013, making appellant’s brief due May 20, 2013. On May 13, 2013, counsel for

appellant filed a motion for extension of time to file appellant’s brief.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order counsel to file appellant’s brief

no later than June 4, 2013. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.
              It is ordered on May 16, 2013.




Before Justices Puryear, Pemberton and Rose